     Case 3:18-cv-00371-H-MDD Document 52 Filed 05/06/19 PageID.1050 Page 1 of 2



 1   THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
     County of San Diego
 2   By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
        ROBERT A. ORTIZ, Senior Deputy (State Bar No. 246849)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531-5836; Fax: (619) 531-6005
     E-mail: melissa.holmes@sdcounty.ca.gov
 5
 6   Attorneys for Defendants County of San Diego, William Gore, Armin Vianzon and
     Jeffrey Perine
 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10                                              )   No. 18-cv-00371-H-MDD
                                                )
11   Estate of Mark Roshawn Adkins, by and )
     through his successor-in-interest Collette )   NOTICE OF MOTION AND MOTION
12                                                  FOR SUMMARY JUDGMENT OR IN
     Adkins; Collette Adkins individually and )     THE ALTERNATIVE PARTIAL
                                                )
13   in her capacity as successor-in-interest,  )   SUMMARY JUDGMENT
                                                )
14                                              )   Date: June 3, 2019
                  Plaintiffs,                       Time: 10:30 a.m.
                                                )
15                                              )   Courtroom: 15A
            v.                                  )   Judge: Honorable Marilyn L. Huff
16                                              )
                                                )   NO ORAL ARGUMENT REQUESTED
17   County of San Diego; William Gore,         )
     individually and in his official capacity; )
18   SDCSD Corporal Armin Vianzon,              )
19   individually and in his official capacity; )
     SDCSD Deputy Jeffrey Perine,               )
20
     individually and in his official capacity; )
21   and Does 1-20 individually and in their    )
     official capacities, inclusive,            )
22
                                                )
23               Defendants.                    )
24
25         PLEASE TAKE NOTICE that on June 3, 2019, at 10:30 a.m., or as soon thereafter
26   as the matter may be heard, in the courtroom of the Honorable Marilyn L. Huff, United
27   States District Judge, located at 333 W. Broadway, San Diego, CA 92101, Defendants
28   ///


                                                                  No. 18cv00371-H-MDD
     Case 3:18-cv-00371-H-MDD Document 52 Filed 05/06/19 PageID.1051 Page 2 of 2



 1   County of San Diego (“County”), Sheriff William Gore, Corporal Armin Vianzon and
 2   Deputy Jeffrey Perine (collectively, “Defendants”) will move the Court for summary
 3   judgment, or in the alternative, summary adjudication on the grounds that they are
 4   entitled to judgment as a matter of law because:
 5         1.     Defendants’ actions on May 20, 2017 are shielded by qualified immunity
 6   because no clearly established law at the time provided notice that their actions were
 7   clearly unconstitutional.
 8         2.     Defendant’s actions on May 2017 were lawful and objectively reasonable
 9   under the circumstances.
10         3.     Plaintiffs’ municipal federal civil rights claims fail as a matter of law.
11         4.     Defendants are immune from liability as to Plaintiffs’ state law claims
12   because the deputies’ conduct was lawful and objectively reasonable under the
13   circumstances.
14         5.     The County cannot be liable for any of Plaintiffs’ state law claims because
15   the deputies are immune and not liable for such claims.
16         6.     Summary adjudication is proper on the issue of whether Defendants’
17   conduct was a substantial factor in causing Adkins’ death.
18         7      Summary adjudication is proper as to the “First Tasering” because Plaintiffs
19   do not allege unlawful conduct by any Defendant.
20         This motion will be based on this notice, the accompanying memorandum of points
21   and authorities, the declarations of Richard J. Geller, M.D., Gary M. Vilke, M.D., Mitul
22   Patel, M.D., Steven C. Campman, Jeffrey A. Martin, Deputy Jeffrey Perine, Corporal
23   Armin Vianzon, and Shawn Choi, the Notice of Lodgment, as well as all pleadings and
24   papers on file in this action.
25   DATED: May 6, 2019                      THOMAS E. MONTGOMERY, County Counsel
26                                           By: s/MELISSA M. HOLMES, Senior Deputy
27                                           Attorneys for Defendants County of San Diego,
                                             William Gore, Armin Vianzon and Jeffrey Perine
28                                           E-mail: melissa.holmes@sdcounty.ca.gov


                                                 -2-
                                                                         No. 18cv00371-H-MDD
